*1063ORDER
FOR THE COURT.
Considering the Petition for Voluntary Interim Suspension filed by respondent, James Harvey Brown, Jr., and the Motion for Interim Suspension filed by the Office of Disciplinary Counsel,
IT IS ORDERED that James Harvey Brown, Jr. be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Pascal F. Calogero
Justice, Supreme Court of Louisiana